Citation Nr: 1710671	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1974 to August 1977. 
She also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard from March 1981 to 2011. 

This comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2014, the Board denied an increased rating for the right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand (Joint Motion), which vacated the Board's March 2014 decision as to the right knee disability claim and remanded the claim for compliance with instructions provided in the Joint Motion. 

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay in light of the multiple previous remands, such is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In its April 2016 remand, the Board instructed the AOJ to provide the Veteran with an examination and, subsequently, to readjudicate her claim.  The Veteran underwent an examination in June 2016 and the AOJ readjudicated the issue on the merits in a September 2016 supplemental statement of the case (SSOC), as instructed. 

Since issuance of that SSOC, however, additional pertinent evidence has been associated with the claims folder.  In particular, the Veteran underwent multiple Knee and Lower Leg Conditions examinations in January and February 2017, in relation to a claim not currently on appeal.  

These examination reports contain information pertinent to the present appeal, and the Veteran has not waived AOJ consideration of this evidence.  

Accordingly, the matter is returned to the AOJ for the issuance of a supplemental statement of case with consideration of evidence associated with the claims file since the September 2016 SSOC.  See 38 C.F.R. §§ 19.37, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record and readjudicate the Veteran's claim for an increased disability rating for degenerative arthritis of the right knee with patellofemoral pain syndrome, in light of the additional evidence associated with the claims file since the issuance of the September 2016 SSOC.  Following readjudication, the Veteran should be afforded an opportunity to respond before this issue is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




